Case 3:21-cv-00128-DJH-RSE Document 1 Filed 02/26/21 Page 1 of 13 PageID #: 1




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF KENTUCKY
                              LOUISVILLE DIVISION

 JENNIFER HAYSLEY                            )
                                             )
               PLAINTIFF                     )
                                             )
 v.                                          )                        3:21-CV-128-DJH
                                                    CIVIL ACTION NO. _____________
                                             )
 KENTUCKY LOTTERY                            )
 CORPORATION                                 )
                                             )
              DEFENDANT                      )

                                       COMPLAINT

                                      I.     PARTIES

       1.     The Plaintiff, Jennifer Haysley (hereinafter “Haysley” or “Plaintiff”), is a

Crestwood, Oldham County, Kentucky resident.

       2.     The Defendant, Kentucky Lottery Corporation (“KLC” or “Defendant”), is a

Kentucky Legislative Act corporation operating and conducting business in Louisville, Jefferson

County, Kentucky.

                           II.    JURISDICTION AND VENUE

       3.     This is an action for violations of the Family Medical Leave Act (“FMLA”)

pursuant to 29 USC §2601 et seq., the Americans with Disabilities Act (“ADA”) pursuant to 42

USC §12101 et seq., Kentucky Revised Statute, Chapter 342 et seq. and Kentucky Revised Statute,

Chapter 337 et seq.

       4.     This Court has original jurisdiction pursuant to the provisions of 29 USC §2601 et

seq. and 42 USC §12101 et seq.
Case 3:21-cv-00128-DJH-RSE Document 1 Filed 02/26/21 Page 2 of 13 PageID #: 2




        5.     Venue is proper in this district because the actions giving rise to this Complaint

occurred in this judicial district. Further, KLC operates and conducts business within this judicial

district.

                              III.   FACTUAL BACKGROUND

        6.     Haysley is a former employee of KLC.

        7.     Haysley began her employment at KLC on February 1, 2017 in the position of

Lottery Sales Associate.

        8.     Due to Haysley’s extremely hard work ethic, reliability, and success within KLC,

Haysley was promoted to the positon of Lottery Sales Representative for the Jefferson Region on

May 4, 2018.

        9.     KLC is an “employer” within the meaning of the FMLA and ADA at all times

relevant to this Complaint.

        10.    Haysley was an “eligible employee” within the meaning of the FMLA, at all times

relevant to this Complaint.

        11.    During her employment at KLC, Haysley had an exemplary work history and an

unblemished employment record.

        12.    During her employment, Haysley had been a reliable and successful employee of

KLC.

        13.    KLC operates on a fiscal year; specifically from July 1 through June 30. For the

2018/2019 fiscal year, Haysley was one of only a very few KLC’s Lottery Sales Representatives

throughout the entire Commonwealth to hit her sales quota for the year.

        14.    Due to her excellent performance for the 2018/2019 fiscal year, KLC issued

Haysley a monetary bonus for surpassing her annual target in sales.



                                                 2
Case 3:21-cv-00128-DJH-RSE Document 1 Filed 02/26/21 Page 3 of 13 PageID #: 3




        15.     On the morning of October 4, 2019, while Haysley was on-the-job and servicing a

Circle K gas station in LaGrange, Kentucky with KLC marketing material, she suffered an

extremely serious injury.

        16.     Specifically, while climbing up the deck of the gas station in order to remove and

replace outdated KLC marketing pole wrap, the deck boards collapsed and Haysley proceeded to

fall through the deck before catching herself with her left arm. Though she caught herself, the

entire left side of her lower body made direct impact with a large steel pole which was directly

beneath the deck.

        17.     Immediately after suffering the workplace injury, Haysley informed KLC’s

Regional Manager, Culee Jennings (hereinafter “Jennings”), of her injuries and what had just

occurred.

        18.     Jennings requested Haysley to email KLC’s HR department in order to inform KLC

of Haysley’s workplace injury, which Haysley immediately did.

        19.     On October 7, 2019, Haysley called KLC’s HR department and was instructed to

seek medical treatment at one of the Company’s worker’s compensation facilities in order to treat

her injuries.

        20.     Haysley filed a worker’s compensation claim against KLC for her October 4, 2019

workplace injury.

        21.     Haysley was diagnosed with a torn labrum and rotator cuff, bulging discs, and

severe neck pain as a result of her October 4, 2019 workplace injury.

        22.     On October 8, 2019, Haysley sought medical treatment at Baptist Health

Occupational Medicine for her workplace injuries. She was ordered to remain off work until “10-

9-19,” upon which time she was released to return to work under the restrictions of “sit down



                                                3
Case 3:21-cv-00128-DJH-RSE Document 1 Filed 02/26/21 Page 4 of 13 PageID #: 4




duty,” “no lifting greater than 10 pounds,” “no pushing or pulling greater than 10 pounds,” “no

prolonged standing/walking” and “no commercial driving.” [A copy of Haysley’s 10/8/19 work

release is attached hereto as Exhibit “1”].

       23.     Following her initial medical appointment, Haysley immediately notified KLC of

her diagnoses, work release, and reasonable work restrictions.

       24.     On October 14, 2019, Baptist Health Occupational Medicine released Haysley to

return to work with the following restrictions: “no lifting greater than 10 pounds, no pushing/puling

greater than 10 pounds, no use of left arm/hand, sit down duty only, and no commercial driving.”

[A copy of Haysley’s 10/14/19 work release is attached hereto as Exhibit “2”].

       25.     Following her work release, Haysley immediately notified KLC that she could

return to work with restrictions and that she wanted to return to work; additionally, Haysley

provided KLC with a copy of her doctor’s work release and restrictions.

       26.     Following her October 14, 2019 work release, Haysley informed Jennings and

KLC’s Human Resources Generalist II, Amy Mears (hereinafter “Mears”), on multiple occasions

that she was ready, willing, and able to handle any client account issues, reports, paperwork, and/or

client calls from home, as it would not violate her work restrictions in any manner.

       27.     KLC refused to allow Haysley to return to work, falsely stating that it did not have

any jobs for her to perform that would abide by her work restrictions, although KLC was extremely

short-staffed in multiple departments at the time.

       28.     KLC placed Haysley on medical leave under the FMLA, although Haysley was

ready, willing, and able to perform sit down work, of which KLC had plenty of jobs it could have

offered her in order to accommodate her work restrictions.




                                                 4
Case 3:21-cv-00128-DJH-RSE Document 1 Filed 02/26/21 Page 5 of 13 PageID #: 5




        29.      On October 28, 2019 and November 11, 2019, Haysley had follow-up appointments

with Baptist Health Occupational Medicine, where she was issued the same reasonable work

restrictions. [A copy of Haysley’s 10/28/19 and 11/11/19 work releases are attached hereto as

Exhibit “3”].

        30.      As before, Haysley provided her doctor’s work release and restrictions paperwork

to KLC, again informing KLC that she was ready, able, and willing to return to work and perform

office duties.

        31.      Although KLC had office duties readily available for Haysley, which would have

accommodated her restrictions, KLC continued to refuse to place her back to work, instead keeping

her on FMLA leave.

        32.      On November 19, 2019 and December 12, 2019, Haysley was treated by her

orthopedic surgeon, Dr. Michael Salamon, who also released Haysley to return to work with the

same restrictions of office work only. [A copy of Haysley’s 11/19/19 and 12/12/19 work releases

are attached hereto as Exhibit “4”].

        33.      Again, KLC refused to allow Haysley to return to work and perform office duties,

even though KLC was actively hiring for such jobs during this time period.

        34.      Haysley was more than qualified to perform office duties, as she had twenty-two

(22) years of previous experience performing offices jobs, prior to her promotion to Sales

Representative.

        35.      On December 5, 2019, Haysley was required to undergo a hysterectomy, which was

not related to her workplace injury.

        36.      On January 6, 2020, Haysley was treated by Dr. Jeffrey Gum at Norton’s

Leatherman Spine Center.



                                                 5
Case 3:21-cv-00128-DJH-RSE Document 1 Filed 02/26/21 Page 6 of 13 PageID #: 6




       37.     Dr. Gum confirmed Haysley’s prior work release and restrictions, permitting her to

return to KLC and perform office duties. [A copy of Haysley’s 1/6/20 work release is attached

hereto as Exhibit "5"].

       38.     Haysley provided KLC with Dr. Gum’s work release and reasonable

accommodations of office work only.

       39.     KLC refused to accommodate Haysley’s work restrictions and forced her to remain

off work, thereby wasting her protected medical leave under the FMLA.

       40.     On January 28, 2020, Haysley received a letter from KLC, which stated that

Haysley’s FMLA leave had been exhausted as of December 27, 2019. Additionally, KLC

requested Haysley to provide them with a return to work date and list of work restrictions by no

later than February 10, 2020

       41.     Following receipt of the January 28, 2020 letter from KLC, Haysley immediately

contacted KLC’s Human Resources (“HR”) department, and spoke with KLC’s Vice President of

Human Resources, Michele Sullivan (hereinafter “Sullivan”).

       42.     During the call, Haysley reminded and informed Sullivan that she had been released

to return to work and to perform available office duties since October 9, 2019, but KLC had refused

to place her back to work on numerous occasions. Additionally, Haysley informed Sullivan that

she was scheduled for a second opinion on her shoulder for February 12, 2020, but that Haysley

would provide KLC with an update immediately following that appointment and specifically when

she received any confirmation on a surgery date.

       43.     At the conclusion of the phone call, Sullivan made no reference or indication that

Haysley’s job position was in jeopardy. In fact, Sullivan told Haysley that KLC only needed to




                                                6
Case 3:21-cv-00128-DJH-RSE Document 1 Filed 02/26/21 Page 7 of 13 PageID #: 7




know whether surgery was required and how long Haysley would be off work if so, in order to

arrange coverage for her continued medical leave.

          44.   In January 2020, Jennings made the following discriminatory comments regarding

Haysley’s workplace injury, diagnoses, medical leave, disability and worker’s compensation

claim, including but not limited to: 1) “Jennifer is not coming back!” 2) “She is playing up her

injuries;” 3) “Jennifer has learned the worker’s compensation system from Jamie and is taking

advantage of it;” and 4) “I saw the deck that collapsed on Jennifer, and there is no way she is hurt

as bad as she is saying that she is.”

          45.   On approximately January 31, 2020, Haysley called Mears and made a legally

protected complaint regarding Jennings’ retaliatory and discriminatory statements regarding

Haysley’s workplace injury, worker’s compensation claim, diagnoses from her serious injury, and

work restrictions.

          46.   Upon information and belief, KLC did not undergo any investigation into Haysley’s

legally protected complaint, nor was Jennings issued any disciplinary actions for his blatantly

retaliatory and discriminatory statements about Haysley.

          47.   On February 12, 2020, Haysley was treated by Dr. Edward Tillett for a second

opinion regarding her torn labrum and rotator cuff. Additionally, Dr. Tillett agreed with Haysley’s

previous work restrictions in that she could not lift anything, but that she could perform office

duties.

          48.   The following day, February 13, 2020, Haysley emailed Sullivan and Mears with

an update regarding her shoulder condition, requirement to undergo surgery, and ability to return

to work to perform office duties. Additionally, Haysley informed Sullivan and Mears that Dr.




                                                 7
Case 3:21-cv-00128-DJH-RSE Document 1 Filed 02/26/21 Page 8 of 13 PageID #: 8




Tillett had not completed his full report, but that she would immediately provide that to KLC when

she received it.

       49.     As it had done since October 9, 2019, KLC refused to accommodate Haysley’s

work restrictions and allow her to return to work to perform office duties, which KLC had widely

available and in which Haysley was ready, willing, and able to perform.

       50.     On February 18, 2020, Haysley received a phone call from KLC’s HR, wherein she

was informed that her employment with KLC was being terminated, effective immediately, due to

KLC’s completely pretextual reasoning of “failure to return from an approved leave of absence.”

       51.     Following Haysley’s unlawful termination, KLC has failed to issue Haysley her

earned, but unused paid time off (“PTO”), specifically one-hundred fifty-two (152) hours, which

amounts to $3,528.15.

       52.     KLC terminated Haysley’s employment approximately three (3) weeks after

Haysley engaged in a legally protected complaint regarding Jennings’ discriminatory and

retaliatory comments.

       53.     Since Haysley’s termination and during the coronavirus pandemic, KLC has

allowed and permitted its Sales Representatives to work from home on a full-time basis.

       54.     KLC could have offered Haysley the opportunity and reasonable accommodation

to work from home while she was on light-duty restrictions, as Haysley could have performed all

of her normal office duties.

       55.     Since her unlawful termination and the discriminatory comments made by

Jennings, Haysley has suffered from extreme emotional distress, which has required frequent

treatment from medical professionals and medications in order to treat her anxiety and depression.




                                                8
Case 3:21-cv-00128-DJH-RSE Document 1 Filed 02/26/21 Page 9 of 13 PageID #: 9




        56.     KLC forced Haysley to use and exhaust her entire FMLA leave when KLC could

have easily accommodated her reasonable work restrictions and placed Haysley back to work

performing office duties.

        57.     KLC had office duties readily available that would have abided by Haysley’s work

restrictions, yet intentionally refused to allow her to return to work.

        58.     During the same time period when Haysley was forced off work, KLC hired new

employees to perform office duties.

        59.     Haysley’s diagnoses of a torn labrum and rotator cuff, as well as bulging discs, and

the fact she had to undergo surgery to repair the fracture constitutes a disability under the American

with Disabilities Act (“ADA”) pursuant to 42 USC §12102 et. seq. and a “serious health condition”

under the Family Medical Leave Act (“FMLA”), 29 United States Code § 2601 et. seq.

        60.     KLC failed to accommodate Haysley’s disability and discharged Haysley.

        61.     KLC was aware of Haysley’s disability prior to discharging her.

        62.     KLC perceived and regarded Haysley as having a disability prior to discharging

her.

        63.     KLC retaliated against Haysley for filing a worker’s compensation claim following

her on-the-job injury.

        64.     KLC retaliated against Haysley and terminated her for engaging in a legally

protected complaint regarding Jennings’ retaliatory and discriminatory statements about Haysley’s

workplace injury, worker’s compensation claim, diagnoses from her serious injury, and work

restrictions.

        65.     KLC terminated Haysley’s employment because of her disability and because she

filed and pursued workers’ compensation benefits under KRS 342.197.



                                                  9
Case 3:21-cv-00128-DJH-RSE Document 1 Filed 02/26/21 Page 10 of 13 PageID #: 10




                           III.   CLAIMS AND CAUSES OF ACTION

          COUNT I.         VIOLATIONS OF THE FAMILY MEDICAL LEAVE ACT
                                    (RETALIATION)

         66.     Haysley re-alleges all allegations contained in paragraphs 1 through 65 above as if

 fully set forth herein.

         67.     Haysley was an eligible employee under the FMLA.

         68.     KLC retaliated against Haysley by disciplining and terminating Haysley for taking

 FMLA-qualifying absences.

         69.     KLC’s actions, as set forth above, constitute retaliation in violation of the FMLA.

         70.     As a result of KLC’s violations of the FMLA, Haysley has been damaged in an

 amount in excess of the minimum jurisdictional limits of this Court.

     COUNT II. VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT/
       DISCRIMINATION ON THE BASIS OF AN EMPLOYEE’S DISABILITY

         71.     Haysley re-alleges all allegations contained in paragraphs 1 through 70 above as if

 fully set forth herein.

         72.     KLC terminated Haysley’s employment on the basis of a disability and/or a

 “perceived” disability and/or a “regarded as” disability in violation of 42 USC §12101 et. seq.

         73.     As a result of KLC’s violations of the ADA, Haysley has been damaged in an

 amount in excess of the minimum jurisdictional limits of this court.

     COUNT III. VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT/
     EMPLOYER’S FAILURE TO PROVIDE A REASONABLE ACCOMMODATION

         74.     Haysley re-alleges all allegations contained in paragraphs 1 through 73 above as if

 fully set forth herein.

         75.     Haysley was a qualified individual with a disability under the ADA, 42 USC

 §12101 et. seq.

                                                  10
Case 3:21-cv-00128-DJH-RSE Document 1 Filed 02/26/21 Page 11 of 13 PageID #: 11




         76.     KLC failed to reasonably accommodate Haysley’s disability in violation of 42 USC

 §12101 et. seq.

         77.     As a result of KLC’s violations of the ADA, Haysley has been damaged in an

 amount in excess of the minimum jurisdictional limits of this court.

               COUNT IV.   VIOLATIONS OF THE AMERICANS WITH DISABILITIES
                  ACT/ RETALIATION FOR MAKING A COMPLAINT REGARDING
                 DISABILITY DISCRIMINATION & FAILURE TO ACCOMMODATE

         78.     Haysley re-alleges all allegations contained in paragraphs 1 through 77 above as if

 fully set forth herein.

         79.     KLC’s actions, as set forth above, constitute retaliation and unlawful discharge in

 violation of the ADA.

         80.     As a result of KLC’s violation of the ADA, Haysley has been damaged in an amount

 in excess of the minimum jurisdictional limits of this Court.

                           COUNT V.      VIOLATIONS OF KRS 342.197

         81.     Haysley re-alleges all allegations contained in paragraphs 1 through 80 above as if

 fully set forth herein.

         82.     KLC discharged Haysley in violation of the anti-retaliation provisions of Kentucky

 Revised Statutes, Chapter 342 et. seq., and KRS 342.197.

         83.     As a result of KLC’s violation of KRS 342.197, Haysley has been damaged in an

 amount in excess of the minimum jurisdictional limits of this Court.

                    COUNT VI. KRS 337 WAGE AND HOUR VIOLATION

         84.     Haysley re-alleges all allegations contained in paragraphs 1 through 83 above as if

 fully set forth herein.




                                                 11
Case 3:21-cv-00128-DJH-RSE Document 1 Filed 02/26/21 Page 12 of 13 PageID #: 12




         85.     KLC has failed to timely and fully pay Haysley her earned but unused vacation

 time.

         86.     As a result of the foregoing, Haysley is entitled to monetary damages against KLC

 as set forth by KRS 337.385, including payment of the wages due to her, liquidated damages,

 attorney’s fees and litigation expenses.

     COUNT VII. MANDATORY RECOVERY OF ATTORNEY’S FEES AND COSTS

         87.     Haysley re-alleges all allegations contained in paragraphs 1 through 86 above as if

 fully set forth herein.

         88.     Haysley is mandatorily entitled to recover her attorney’s fees and costs pursuant to

 the provisions of the FMLA, ADA, KRS 342, and KRS 337.

                                  IV.       PRAYER FOR RELIEF

         WHEREFORE, Plaintiff, Jennifer Haysley, respectfully prays that she be awarded the

 following relief and all other relief to which she may be entitled against the Defendant, Kentucky

 Lottery Corporation:

         A.      Trial by jury;

         B.      Judgment against Defendant on all claims asserted herein;

         C.      Compensatory and actual damages, including but not limited to past and future lost

 wages and past and future lost benefits;

         D.      Compensatory damages, including but not limited to emotional distress, mental

 anguish, humiliation and embarrassment;

         E.      All statutory remedies provided by the FMLA, ADA, KRS 342, and KRS 337;

         F.      Liquidated damages pursuant to the FMLA for Defendant’s willful violations of the

 FMLA;



                                                  12
Case 3:21-cv-00128-DJH-RSE Document 1 Filed 02/26/21 Page 13 of 13 PageID #: 13




       G.   Equitable relief in the form of reinstatement, promotion and/or front pay;

       H.   Punitive damages to punish and deter similar future unlawful conduct;

       I.   An award of statutory attorney fees, expert witness fees, costs and expenses;

       J.   Statutory interest on all monetary damage awards, verdicts, or judgments; and

       K.   All other and additional relief to which Haysley may be entitled.



                                          Respectfully submitted,

                                          THE ZOPPOTH LAW FIRM


                                          /s/ Bradley S. Zoppoth_______________
                                          Bradley S. Zoppoth
                                          J. Tyler Stocking
                                          6510 Glenridge Park Place, Suite 1
                                          Louisville, KY 40222
                                          (502) 568-8884
                                          bsz@zoplaw.com
                                          jts@zoplaw.com
                                          Counsel for the Plaintiff, Jennifer Haysley




                                            13
